Citation Nr: 1437068	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-30 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to include as secondary to service-connected bronchial asthma.  

2.  Entitlement to service connection for residuals of left foot fractures.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from February 1988 to September 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, the Board remanded the case for further development.  

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).    


REMAND

In August 2011, the Veteran authorized VA to obtain private medical records.  As there is no record of an attempt to obtain the records, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf the records from: 

Huron Medical Hospital from January 2007 to January 2008; Dr. Kavita Tumma from 2000 to 2009; Dr. Gerald J. Jerry, and Dr. McComb from 1999 to 2010.  








2.  After the above development, adjudicate the claims.  If any benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



